DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/181,941 on January 14, 2022. Please note: Claims 1, 4, 5, 7 and 11 have been amended. Claims 1-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on January 14, 2022, overcomes the objections.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on January 14, 2022, overcome the objections.
Claims 1-10 are objected to because of the following informalities:
	In line 12 of Claim 1: “computing device” should read “electronic device” because there is a lack of antecedent basis for “the computing device”.
	In lines 7-9 of Claim 5: “a driver to change an orientation of content on the display in response to a change in orientation of the electronic device is detected by the IMU and a change in the user eye position relative to the display is detected” should read “a driver to change an orientation of content on the display in response to a change in orientation of the electronic device being detected by the IMU and a change in the user eye position relative to the display being detected”.
Claims 2-4 and 6-10 depend on claims 1 and 5, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang (US 20110018904 A1; Cited in Applicant’s IDS dated 02/22/2021) in view of Ye et al. (US 2011/0175806 A1; Cited in Applicant’s IDS dated 02/22/2021), hereinafter Ye.

Regarding Claim 1, Tang teaches:
An electronic device (FIG. 1), comprising:
an orientation sensor (FIG. 1: 170; See paragraph [0036]);
a camera (FIG. 1: 171) to detect user eye position (See paragraph [0044]) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to detect user eye position, according to the facial recognition algorithm, during step 405);
a display (FIG. 1: 122);
memory (FIG. 1: 124 and 126); and
at least one processor (FIG. 1: 138) to execute machine-readable instructions (See paragraph [0022], lines 1-3) to cause the at least one processor to:
	access data from the orientation sensor (See FIG. 5: 402; See paragraph [0048], lines 1-3);
	analyze orientation sensor data for changes in an orientation of the electronic device (FIG. 5: 403; See paragraph [0048], lines 3-5);
	determine the user eye position relative to the computing device (FIG. 5: 405; See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to the computing device); and
	reorient content (See paragraph [0005]: Since the disclosed method is explicitly intended to solve problems that occur when reorienting content in response to changes in orientation, it is apparent that the process in FIG. 5 is repetitively used to reorient content based on changes in orientation) displayed on the display in response to a change in the user eye position relative to the electronic device (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the content displayed on the display is reoriented in response to a change in the user eye position relative to the electronic device. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU);
at least one processor to execute machine-readable instructions to cause the at least one processor to:
	access data from the inertial measurement unit IMU;
	analyze IMU data for changes in an orientation of the electronic device.
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
	access data from an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7);
	analyze IMU data for changes in an orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang contained a device which differed from the claimed device by the substitution of an orientation sensor that produces orientation sensor data to be analyzed for changes in an orientation of the electronic device, instead of an inertial measurement unit (IMU) that produces IMU data to be analyzed for changes in an orientation of the electronic device. Ye teaches the substituted element of a device that receives data from an inertial measurement unit (IMU) and analyzes IMU data for changes in an orientation of an electronic device. Their functions were known in the art to determine the orientation of an electronic device. The orientation sensor taught by Tangcould have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to sense the electronic device’s orientation and to orient the display in accordance with the orientation of the electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the electronic device (as taught by Tang) by using the IMU taught by Ye and analyzing the IMU data for changes in an orientation of the electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Regarding Claim 2, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Ye teaches:
The electronic device of claim 1, wherein the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in an orientation of the electronic device) includes a gyrometer, a compass, and an accelerometer (See Ye, paragraph [0011], lines 1-10, the IMU comprises an accelerometer, a magnetometer and a rotation sensor).

Regarding Claim 3, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 1, wherein the at least one processor is to employ a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm (See paragraph [0042], lines 9-16: processor 348 uses a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm because it receives measurements from a nine-axis motion sensor).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 4, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 1, wherein the at least one processor is to detect pitch, roll, and yaw of the electronic device (See paragraph [0042], lines 9-16).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 5, Tang teaches:
An electronic device (FIG. 1):
a display (FIG. 1: 122);
a camera (FIG. 1: 171) to detect user eye position relative to the display (See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to the display) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to detect user eye position, according to the facial recognition algorithm, during step 405);
an orientation sensor (FIG. 1: 170; See paragraph [0036]) to detect changes in orientation of the electronic device (FIG. 5: 403; See paragraph [0048], lines 3-5); and
a driver (FIG. 1: 138) to change an orientation of content on the display (See paragraph [0005]: Since the disclosed method is explicitly intended to solve problems that occur when changing an orientation of content in response to changes in orientation of the device, it is apparent that the process in FIG. 5 is repetitively used to change an orientation of content in response to changes in orientation of the device) in response to a change in orientation of the electronic device is detected by the orientation sensor and a change in the user eye position relative to the display is detected (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the orientation of content displayed on the display is changed in response to a change in orientation of the electronic device is detected by the orientation sensor and a change in the user eye position relative to the display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU) to detect changes in orientation of the electronic device; and
the driver to change the orientation of content on the display in response to a change in orientation of the electronic device is detected by the IMU.
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7) to detect changes in orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang contained a device which differed from the claimed device by the substitution of an orientation sensor to detect changes in orientation of the electronic device, instead of an inertial measurement unit (IMU) to detect changes in orientation of the electronic device. Ye teaches the substituted element of an inertial measurement unit (IMU) to detect changes in orientation of the electronic device. Their functions were known in the art to determine the orientation of an electronic device. The orientation sensor taught by Tangcould have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to detect changes in orientation of the electronic device and so the driver to changes the orientation of content on the display in response to a change in orientation of the electronic device is detected by the IMU.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the electronic device (as taught by Tang) by using the IMU taught by Ye to detect changes in orientation of the electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Regarding Claim 6, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Ye teaches:
The electronic device of claim 5, wherein the camera is to detect user eye position (See Tang, paragraph [0044]; Tang, FIG. 5: 405) when a change in device orientation is detected (Tang, FIG. 5: 403) by the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in device orientation).

Regarding Claim 7, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang teaches:
The electronic device of claim 5, wherein the change in orientation of the electronic device further includes at least a predetermined amount of change in orientation of the electronic device (See paragraphs [0005] and [0041]; Therefore, the change in orientation of the electronic device, as measured in steps 402 and 403 of FIG. 5, includes at least a predetermined amount of change in orientation of the electronic device (a predetermined amount to indicate a change from portrait to landscape or landscape to portrait orientation)).

Regarding Claim 8, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Ye teaches:
The electronic device of claim 5, wherein the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in an orientation of the electronic device) includes an accelerometer, a gyrometer, and a compass  (See Ye, paragraph [0011], lines 1-10, the IMU comprises an accelerometer, a magnetometer and a rotation sensor).

Regarding Claim 9, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 5, wherein the at least one processor is to employ a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm (See paragraph [0042], lines 9-16: processor 348 uses a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm because it receives measurements from a nine-axis motion sensor).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 10, Tang in view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 5, wherein the IMU is to detect pitch, roll, and yaw of the electronic device (See paragraph [0042], lines 9-16).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 11, Tang teaches:
A tangible, non-transitory computer-readable medium (FIG. 1: 124 and 126) (See also the computer readable medium disclosed in paragraph [0031]) comprising machine readable instructions that, when executed, cause a processor (FIG. 1: 138) (See paragraph [0022], lines 1-3) to:
analyze orientation sensor data from an orientation sensor (FIG. 1: 170; See paragraph [0036]) for changes in a physical orientation of an electronic device (FIG. 1) (FIG. 5: 403; See paragraph [0048], lines 3-5);
access a user eye position relative to a device display (FIG. 1: 122) (See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to a device display), wherein the user eye position is detected by a camera (FIG. 1: 171) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to access a user eye position, according to the facial recognition algorithm, during step 405); and
orient a display in accordance with the orientation and the user eye position relative to the device display (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the display is oriented in accordance with the orientation of the electronic device that is detected by the orientation sensor and the user eye position relative to the device display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
analyze IMU data from an inertial measurement unit for changes in a physical orientation of an electronic device.
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
analyze IMU data from an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7) for changes in a physical orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang contained a device which differed from the claimed device by the substitution of an orientation sensor that produces orientation sensor data to be analyzed for changes in a physical orientation of an electronic device, instead of an inertial measurement unit (IMU) that produces IMU data to be analyzed for changes in a physical orientation of an electronic device. Ye teaches the substituted element of a device that receives data from an inertial measurement unit (IMU) and analyzes IMU data for changes in a physical orientation of an electronic device. Their functions were known in the art to determine a physical orientation of an electronic device. The orientation sensor taught by Tangcould have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to sense a physical orientation of an electronic device and to orient the display in accordance with the orientation of the electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the electronic device (as taught by Tang) by using the IMU taught by Ye and analyzing the IMU data for changes in a physical orientation of an electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Applicant argues the following (Remarks, page 9): “The process described in Tang (specifically the FIG. 6 discussion) centers on whether the first and second orientations match. Detecting whether orientations match does not teach or suggest reorient[ing] content displayed on the display in response to a change in the user eye position relative to the electronic device, as set forth in claim 1. As a result, Tang fails to teach or suggest the electronic device of claim 1”. The Examiner respectfully disagrees. Specifically, while the process in FIG. 5 of Tang does compare the orientations determined from the accelerometer and the camera to determine the display orientation, this does not detract from the fact that the display is still reoriented in response to a change in the user eye position relative to the electronic device. Specifically, as indicated in paragraph [0005], the disclosed method is explicitly intended to solve problems that occur when reorienting content in response to changes in orientation. Therefore, it is apparent that the process in FIG. 5 is repetitively used to reorient content based on changes in orientation. Furthermore, although in FIG. 5, the display orientation is determined according to whether or not the first and second orientations match, the process is still sensitive to changes in the user eye position relative to the electronic device in order to reorient the content. Specifically, as discussed in paragraph [0041], the process uses the comparison to determine the appropriate display orientation to account for situations in which the user is laying down while still holding the device in a portrait orientation relative to their face, for example. It is apparent that this is not a static process, and is responsive to changes in the user’s eye position because the appropriate orientation will change over time depending on the relative position of the user (i.e., when the user goes from standing up to laying down). Therefore, by applying the process of FIG. 5, the content displayed on the display is reoriented in response to a change in the user eye position relative to the electronic device. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation. Furthermore, Ye renders obvious the use of an IMU, such that Tang in view of Ye teaches all of the elements of claim 1. Therefore, the Examiner submits that a proper prima facie case of obviousness has been established (See MPEP 2142).
Applicant argues the following (Remarks, page 10): “Tang and Ye, each taken alone or in combination, fail to disclose anything related to an electronic device, comprising a driver to change an orientation of content on the display in response to a change in orientation of the electronic device is detected by the IMU and a change in the user eye position relative to the display is detected”. For the reasons discussed above with regard to claim 1, the Examiner respectfully disagrees and submits that Tang teaches a driver (FIG. 1: 138) to change an orientation of content on the display (See paragraph [0005]: Since the disclosed method is explicitly intended to solve problems that occur when changing an orientation of content in response to changes in orientation of the device, it is apparent that the process in FIG. 5 is repetitively used to change an orientation of content in response to changes in orientation of the device) in response to a change in orientation of the electronic device is detected by the orientation sensor and a change in the user eye position relative to the display is detected (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the orientation of content displayed on the display is changed in response to a change in orientation of the electronic device is detected by the orientation sensor and a change in the user eye position relative to the display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation). Furthermore, Ye renders obvious the use of an IMU, such that Tang in view of Ye teaches all of the elements of claim 5. Therefore, the Examiner submits that a proper prima facie case of obviousness has been established (See MPEP 2142).
Applicant argues the following (Remarks, page 11): “Tang and Ye, each taken alone or in combination, fail to disclose anything related to a tangible, non-transitory computer-readable medium comprising machine readable instruction that, when executed, cause a processor to: orient a display in accordance with the orientation and the user eve position relative to the device display. Thus, the combination of Tang and Ye fails to establish a prima facie case of obviousness of the computer readable medium of claim 11”. For the reasons discussed above with regard to claim 1, the Examiner respectfully disagrees and submits that Tang teaches orient a display in accordance with the orientation and the user eye position relative to the device display (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the display is oriented in accordance with the orientation of the electronic device that is detected by the orientation sensor and the user eye position relative to the device display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation). Furthermore, Ye renders obvious the use of an IMU, such that Tang in view of Ye teaches all of the elements of claim 11. Therefore, the Examiner submits that a proper prima facie case of obviousness has been established (See MPEP 2142).
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692